Waited Stes Nistrict Cooct
Eastern District of tiscensin

 

 

NV lichnel K. BlOOKS,

Plait tf,
V. Gace NO! i£-CV-1767- TPS
Steven Aus,
Quiven Dillon, o B Be
ak aa wen
= . o > mc
, m= = maa
Redra Ruiz Boy PBS
, Bp oe
, 2p WS
Branden Deckers ne =

be Ferdants "

 

Amended Complaint
F dey Demand

Vehminacy Stolement

l. This is an acton kroucnt Owestant to 42 USC. 1993 SeekinG
declaratary p inductive felie® and damages For Michael K. Boks,
(Brooks') A Prisoner Corrently Confined at LJisconsin Resource
CenterLsea"). This achon alleges defercints violated (Qroaks) $”
Amendment and Uniled Stotes Constitutional tights -

Z.Tnis Covort hos sublect matter Jurisdictan aver His ACton
Porsvant to 28 U.S.C. 133i because this actan arises Under the

Consthothen Lauss and treaties of the United Gates Gnd 24 USC.

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 1of11 Document 22
-|~
 

i343(d(3) becouse this actions seekS to fediess the deorivaton
Drvler the. Color oF State. Lau (Brooks) Civil Rights.

3. This Covort mas Juridlichan to Grant declaratory felieR

Pursuant fo 28 U.S.C. 2Z0l and 2202 AndReiR.G.V.P. Role 57.

4 This Cooct ms Jurisdiction toa Grant indoctive relief Pursuant
to Fed. R.G.V.P Role U5.

—_Veni\e,

K. Venue is prmafer in this JSodicial district Peysuont to 24%
US.. 139 (EYCI) because ane OF more OF the defendants resides
inthis district and 1291 (b)(2) because this iS the district
Where. these. Claims occufed.

aches,

lo. MWichoel K. Aronks flaint FF, at all Hmes Celevant to this action

iSQ CHizen of the atate of Lsisconsin L3ho Corrently (esikeS
oh Uiscansin Resarce Center PO, Rox 220, LWinnebaed, Liiscomin
BWSS5-0220.

7 PeReckeet Steven Arlus ulas a Lieutenant cf the Milwaukee

County dail and is em ploued by the. County, And at all tmes

Veterial heein has acted under the Color of the law and is

Svecl in his incividval Compac ity Fac damoGes and his Official
Camerty far inductive teltef.

8. Delerchrt Quivon Dillon Las an cRcer atthe Milusautee.
Covhy Aail and is employed by the. County . And ct all 4mes

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 2 of 11 Document 22
—_ ZL ~_
Material here in has acted vrtley Colac of Las and iS sued in
his individea | Compacity For Camakes and his Oficial Com poc iy

fae adi tie: Relief.
Q, DeFerncant Jefrey E cic kKSon was an OPicey at the milldukee

Goonty Nail and is employed By the. County And at all +mes
Matersal herein has aced wncke the Color OF laud and 1S

Sved. in his individual Compacity Fav damases and his Of cial
Compacity For inductive felief.
ID. Nefercant Pedro Uiz wos an officer ot the. milwaukee.
County Jail and is emplayed by the County . And at all +mes
Material herein os acted vrtley the Golor oP law and 1S Sued
in his individual COnmpacity Tor CarmGes and nis Official
Compocaty For inductWe RelieP.
II. Defendant Branckn Decker was 4 Nurse Drackihoner employed
lay milbaukee. County {hrouveah Contacts Lith Acrnor. And at
all times material herein nas acted under tre Color of law Gnd

rs Sved in his indi discal Com pacity Fav damaces and hic official

Compact Fev inductwe. (elie .
Mleeabiang of Fact —

IZ. On Queust i3, 24,36, OF ZOI Plaint-FF had unt officer Cell

the. Health Cae wit to have. medical Supplies Bent to ont Plain
Seif-Caths at least YU times a day and maybe more . Plainkf

did not feceave, Pull-Ups , Catheters , sanitation pep Peds | we

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 3 of 11 Document 22

— —
 

 

loloricakne Jeliy ONnthe abeste. mentored days. Plainkfe Las
Sorel ta bse the Same Catheters EXPCSING himself to a vAAMOrY

Track Inflection.
IS. On Aveust 14,1 Iu, oF ZOi7 Dlantif usent 4 to Ib hows
twdhout beings alole to (elieve himsel®. Plainkifh Suffered

thravan Severe. Pan at not bine alle 40 feiee hime of
VIM and Net Sto Urine Fron lkaline fom his Penis. Plinth ft
had ta eat, SlecA, and weew The Same Clothing.

IH, Oy Avoust Ib, Zar7 Mont PE acked Second Shift officer Covid
he take a Shower. Plaintif Loas denied a Shower and had
to sleep in SoilRd Clothing.

IS. On Aveost 31, 2017 Plaintfe nad Ricst Shit Officer Callthe
Heath Service, Unit to hove Supplies Sent Lp to Unit Plank?

L3ent several hours Lodhoot relievins Wimsel&. Unit OfFicer on
Wer rake. Wrouart Some Cothetess back to Unit KG.

\b, On Aveust 18 2017 Plant asked Second shift officer Gould
Ne Please take Saver. Plainkt? Was denied a shower exen

THOUS Alauntt had medical rearchons for Ushine, linen, and
Sheers as nected. PlandkifF was then escorted to the Medical
housing uart Tor Hteatnes +o harm himeel® loecavse oF his
Condition.

IT. ON September 42017 PlainhFE acked Second  ShifP officer

Case 2:18-cv-01767-JPS a 10/31/19 Page 4of11 Document 22
 

(guiz> Gesid he take a Shower Ploimklh buas denied a Shower
foot Given Gg Chante of Mlathine and linen.

IB. On September 92017 PlaintfE asked First shift offices CA: lon )
Cscid Ne. please take. @ Shower. Phintff LWwOs denied a Shower and
Géharee. of Cothin®.PlainhFR asked Officer (Ditton) to call the
Mesical Unit to hove Supplies Sent oO, Plinkif Never recewed

| Suoppites and Loos forced to fens. Catheters EXPOSING himsel® to
CQ LRiracy Track. ainkee-tian .

I. On September q 2017 plantFt asked Second shift officer
(Erickson) cavidhe take a Shovter and have A Chonere. of ClathinG

and linen. PlainkFE was denied a shower bot Gite Alcthing. Paink ft
Was Forced to Sleep Gy Unine Smelling Sheets and blankets. officer
Erickeen wos made awore OF fesiiction Por Alaiatff,

LO. On Septem ber 13,2017 Plaintf spoke, to Nurse Prachoner
(Decker) about all of these iSWeS in this Com Sloiutt. (Decker)
Stakd that there. is Nothing he Could do abet these isses bot
TO Place. G permanant Catheter inside Muy denis and O how

teorinn. inside -

21. On September 25,2017 DlainhFF toas Forced to reuse the
Same, Catheers Ofer an over.

22. On September 26,2017 PlainkPF Was Forced ta reuse the Same
Ootheters Over and over as they Lye the. Save as the. day efor.

| Case 2:18-cv-01767-JPS Filed 10/31/19 Page 5of11 Document 22

= -
 

 

23.01 Aveust 13, 14, Ie, 2017 PlaintfE torate +o health SerwiceS
by Fillings est @ Hatth Service Slip (eavest eaardine these,
issues inthis Compal at . Nese Prachhene” Deckev’) Said that he.
L3euld hate. thines looked into.

24. On Avaust Is, 20 and Avsust 18,2017 Plaintf Pillal out ©
resuest Shp to talk to any Liestenant aboot all of these issues in
this Complaint and Plain fF fecewed No esponse Gr Chante,

im treatment.

25. On Avaust 22 2017 Plant FF Wtoste, TO Lie tenant (Actus) Obout Gi
OF the-issves in tis Conpiont and Dlaint IF Nas et +o (ecieve any £onme.
in tRectrrent or O fesponse ;

26, On Avavst 26, A, 299 Plaintift Filled out immote Grievance Porms
For these doles Aboot his Medical Gonditons and plank Fe Tos uet to
fedeve. 0 (eSponse or Chonee in trectimenct.

27, On sepkmber 2,207 Plainhl} (ecewed a coriten (eSPanse for

Grievance +e 107THUS This fesponse Says +hot my mehhcal Conditions

and treatment is Foorted but there has been no Chande in Afectment.

28, On September IV, Ao, 20 Plawki® Filed aot an inmate Scievante.

bom and fas Yet to Cecelive. O (esPonse Or Cronwe, in-+fectment.
24, Plaintif (eceied Notes OF Griaiarte eS OF September 2B Zoi that Was
FefSrredh to Licukerant. On Septem ber 27 2010 thet Was Referred to

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 6of11 Document 22

ane
Armor aad september 24 not was (eFerred to Medical. Grwance
Numbers2 4F 11022 410972) andl 4 IOYZ.
30. On September 27,2017 Plawkkt Falled ont a Health Gore Quest -

Foam =re@ardina Wis Medicar Conditions ,trectment, and not Geta
Supphes - There Was NO fesparke. or Chante in +reatnent.

Blan ctoker 1,20 PlaintfE Filled oot an inmate Grievance. Form

Ghost all of these isstes in Wis Camplornt and there. haX Been
No Response. do pli npReS Gievares -
AL. Gn September 27,2017 PlainiFE am immate Grievarte. Form

and there has been NO Chante in dDainkffs treatment -

3. On September Z2®, 2017 Plainkft fiiled oot Inmate Crevance.

Form and ther has heeny no ChanG in @DbaintlF s treatment .
~— 34, on OGtober 2, ZOIN Plaiwktt ceceived From Grievance. Numbe-

SP \WOUZ . There. has been No Chane in trecitment. This Grievante.

WAS vnfoonded but they apoheizcd For the inconveniences.
35. On cedober 24,2017 Plainkit Filed oot a Health Core Request
Foam and asked uhy PlainkF VS only Getting (2) Catheters iwStead

of Wor (more). Plaint®& feceived no fespense and Conhaved +0
US oid Catheters.

aL. On october 5, 2Z0I7 Paintl Csled aot a Grievance. Foem
about not Getting at least CU) Catheters daily. “These. LUA No

 

Case 2:18-cv-01767-JPS rig eas Page 7 of 11 Document 22
 

 

Cesare and Plaintfe Cevsed olt Cotherers.

37. Plaint recewed a notice. of receipt Fo a Grievance . Grievante.
+ {1105 tohich Was Ceferred to medical an otoher b, 2017 -There

LIAS 116 ResPonse +o this Grievante after this.

38. On octoker ¥, 2017 PlainkfF Filled oot G Grievance . Pointff
FeceWVe No Response, CF ChanGe in treatment. Plaintiff Suffered

throuah Severe. Aan,

St. an Sctoker 94,2017 Ploinh fF Ciled a Grievance and feceived

No Respanse o@ Chantae in treatment.

TB. On october 9, 2017 Plant Filed out a Health Cave (eavest
Foem . Dlaint fF asked LAY Oe Youd EXPOSING me to a DANK
“Teack nfechon CUTTY F uhy are Yoo Patina me ta feuse
the same Catheters . There has been no Chanse or re SPOree. .
U1. Dlaichiff fecened a notice of fecei pt Ceqard ine Grievance
FE 1IZ8 Tris Grievarre. Was (eferfed to medical. Thee were
NO other f<Sponses to this Srievance -

42. on october 12, 20m Plaintiff Piled- Gut Grievance aboot
Suffering thraven Severe. pain and hurtra do 4b Not having,
Qothetersa. Trete has keen No Response or Cnnee if treatment.

43. On october 15,2017 PlaintfE Filed out a Heath core deauest
arte receiving (1) Catheter There. wias ro esfanse er Cranee iin

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 8 of 11 Document 22

Ss
 

 

Heatment. Plank was Forced to fevse Some Catheter.

WH Plaintifl vecevved oO resporte to Grievance + 167%. TRE
Grievance. L3AS Unianded laut they Gpaliaized For ony

inconvenience laut dared to Gre me (4) Patheters daily. Tats

Grieance was dated october (be ,Zol1 >
WB. On cctaber 17,2017 Plainkff Filed out @ Heath Care Request

becewse Catheters cent hea Sent to onit. Mere LOS no
feypere® OF Chanee in trecstment. PlaintfP feused old Catheters.
lo. on october 19, ZO17 PlaintFE Piled out Health Care Rearst

about not Gein Catheters “There. Was no fesponse. and Plaingitt
feused ald CotheterS.

47. On Octaber Z3,ZOM Plainkf Filed ot Grievance Poem
Gout all the isqves in this Complaint and there has been a
Rartal rescore. to Oka mtiPs Treatment.

H$.0n ocloPer 24 Zolt Plaintiff Filled aut a Heath Cave Request
Form alcaut not Geting Sopplies There LOS No fespense
Grd Partol trecctment.

47. 3*? amendment Consttohoral Gavee. of Acton Far Conditions
oF Confinement , Deliberate indifference to my Selous

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 9of11 Document 22
—_—f—
 

Mec cen need and Ron and Suffering.
Relic? Reavested
KO. Wherelore Plainhitt fespeciPully feaquest ard prays Poy

the Follows! ne t
A. Declacatoty \udeement: Statin defendants actons
Violated Plainhh—s BP amendmant cichis of the United States

Constitution .

6. Compe nsrrry Dances + 100,000 Thaseand acai nst
each defendant Jointly and to Severely ponish defendants For
the. Callous disteavard of PlaintfRs BS Amendmant ciakts of
the. Unite) stokes Gonetitotan.

CG .Dunikve Damnces $ 86 000 Thassard against each defendant
Jointla and 46 Severely Aonish defendants Por the Callous

distecourd ofste Alaintiis a amendmant Ciahts of the.

United Stotes Const duton.
Desmrcletive.“Welick F Sling defend pet pats For all medical
b, ils.

E. Cooct Cost and Fee's
F. Any other relic thot Yhe Coord ceerns Just and proper.

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 10 of 11 Document 22
—|O-
 

IX _dhiclncl_ % Preonks Nearby Verify order Penathy Or
Peclory the. the. ForeGoing Statements ale true and Correct
to the best of Mu fsero IGnoudlecde, and heliefa.

 

Nated Wis 2u day of October ZOIF.

Respecttalhy Suomitted ;

MVichood . Grebe

LIRCS * aaa.
PO. Box 220

LSinnetoaes, Ls. SU95- 0220

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 11o0f11 Document 22

i
